Filed Pursuant to Rule 433 Issuer Free Writing Prospectus, Dated May 4, 2017 Relating to the Preliminary Prospectus Supplement Dated May 1, 2017 Registration Statement No. 333-216926 Pricing Term Sheet 2,380,953 Shares Bank of Commerce Holdings Common Stock May 4, 2017 This pricing term sheet relates only to the securities described below and should only be read together with Bank of Commerce Holdings’ (the “Company”) preliminary prospectus supplement, subject to completion, dated May 1, 2017 (the “Preliminary Prospectus Supplement”), relating to these securities and supersedes the information in the Preliminary Prospectus Supplement to the extent inconsistent with the information in the Preliminary Prospectus Supplement. This pricing term sheet is qualified in its entirety by reference to the Preliminary Prospectus Supplement. Capitalized terms not defined herein have the meanings assigned to them in the Preliminary Prospectus Supplement. Issuer Bank of Commerce Holdings Title of Securities Common Stock Listing/Symbol Common stock quoted on the NASDAQ Global Market under the symbol “BOCH.” Number of Shares Offered 2,380,953 shares Option to Purchase Additional Shares 357,143 shares Public Offering Price $10.50 per share Trade Date May 5, 2017 Closing Date May 10, 2017 (T+3) Book-Running Manager Raymond James & Associates, Inc. Co-Manager D.A. Davidson & Co. Changes to the Preliminary Prospectus Supplement The title of the line item “Total cash and cash equivalents” in the table under the section “Prospectus Supplement Summary—Selected Historical Financial Information” in the Preliminary Prospectus Supplement shall be changed to “Total cash, cash equivalents and investment securities,” without any change to the numbers for this line item or any other changes to the Preliminary Prospectus Supplement. The revised title of this line item, together with its corresponding numbers in the above reference table, are as follows: At or for the Three Months
